        Case 2:18-cv-02575-JAT Document 36 Filed 03/14/19 Page 1 of 2



 1   Laura Sixkiller (SBN 022014)
     laura.sixkiller@dlapiper.com
 2   Kate L. Benveniste (SBN 027284)
     kate.benveniste@dlapiper.com
 3   DLA PIPER LLP (US)
     2525 East Camelback Road, Suite 1000
 4   Phoenix, Arizona 85016
     Telephone: (480) 606-5100
 5   Facsimile: (480) 606-5101
     dlaphx@dlapiper.com
 6
     Attorneys for Defendant
 7   MUFG Americas Holdings Corporation
 8                       IN THE UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF ARIZONA
10
     Jennifer Loomis,                              Case No. CV-18-02575-PHX-JAT
11
                          Plaintiff,
12                                                 JOINT STIPULATED DISMISSAL
            v.                                     WITH PREJUDICE
13
     MUFG Americas Holdings Corporation
14   d/b/a MUFG Union Bank, NA,

15                        Defendant.

16
17          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Jennifer Loomis and
18   Defendant MUFG Americas Holdings Corporation (erroneously identified as d/b/a
19   MUFG Union Bank, NA) stipulate to dismiss all claims in this matter with prejudice,
20   with each party to bear its own attorneys’ fees and costs.
21   Dated: March 14, 2019.
22   PRICE LAW GROUP, APC                           DLA PIPER LLP (US)
23   By: s/ David Chami (w/permission)              By: s/ Kate L. Benveniste
24       David Chami, Esq.                             Kate L. Benveniste, Esq.
         david@pricelawgroup.com                       kate.benveniste@dlapiper.com
25        Attorney for Plaintiff                        Attorney for Defendant
26        Jennifer Loomis                               MUFG Americas Holdings Corporation

27
28
        Case 2:18-cv-02575-JAT Document 36 Filed 03/14/19 Page 2 of 2



 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on March 14, 2019, I electronically transmitted the attached

 3   document to the Clerk’s office using the CM/ECF system for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5   David Chami, Esq.
     Price Law Group, APC
 6
     8245 North 85th Way
 7   Scottsdale, Arizona 85258
     Telephone: (818) 600-5515
 8   Facsimile: (866) 401-1457
 9   david@pricelawgroup.com

10   Attorneys for Plaintiff
     Jennifer Loomis
11
12
     By: s/ Tammy Lockard
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-
